El Juez Asociado Señor Franco Soto,
emitió la opinión del tribunal.
Angel Bodríguez Balzana, en sn carácter de albacea eje-cutor del testamento otorgado por Dolores Nadal y Freyre, vendió a Luis Yilella y Yélez ciertas fincas rústicas, y pre-sentada al registro la escritura para su inscripción, el re-gistrador la denegó, fundándose en los motivos que pode-mos resumir así:
I. Porque debe hacerse la previa inscripción a nombre de los herederos instituidos en el testamento, según exige el artículo 20 de la Ley Hipotecaria.
II. Porque estando interesados en la herencia herederos y legatarios menores de edad, sin que consten que estén re-presentados por su padre o madre, o por un tutor, así como existiendo también herederos y legatarios ausentes y esta-blecimientos públicos con interés en la herencia, sin que conste que tengan sus representantes legítimos en esta ju-risdicción, donde radican los bienes de la finada, es necesa-ria la administración judicial y la venta hecha por el al-bacea no puede inscribirse sin la intervención judicial, a tenor de lo que dispone la ley de procedimientos legales, y lo prescrito en el artículo 877 del Código Civil.
III. Porque no aparece que la herencia haya sido ex-presa o tácitamente aceptada o repudiada por los herede-ros de la finada. En el primer caso se requiere la. previa inscripción a nombre de los herederos, y si lo segundo, ha-bría que estarse a lo dispuesto en el inciso 3 del artículo 886, y el 887 del Código Civil.
IY. Porque es necesario resolver primeramente por los tribunales de esta jurisdicción la validez del testamento.
Además, el registrador consignó en su nota los siguien-tes defectos subsanables: (a) no justificarse que alguno de *797los herederos premuriera -a la testadora dejando herederos necesarios y qne entre éstos no había menores de edad, y (b) no acreditarse qne en el testamento se hayan llenado los requisitos en cuanto a la forma y solemnidades exigi-das por las leyes españolas.
 Dolores Nadal y Freyre otorgó testamento abierto en Madrid, España, en noviembre 17,1924. En él declara qne fné casada en únicas nupcias con Rafael G-álvez y Echegaray, de cuyo matrimonio no tuvo sucesión, y que no teniendo ascendientes ni descendientes carece de herederos forzosos. La testadora hace varios legados de cantidad y específicos; luego instituye herederos en el remanente a diferentes personas que designa por sus nombres; prohibe la intervención judicial; nombra albacea y contador-partidor en primer lugar a Angel Rodríguez Balzana, y a quien entre otras facultades, le confiere las siguientes: “la testadora le confiere, además, y sin perjuicio de las atribuciones generales que le correspondan con arreglo a las leyes, las más amplias facultades para que tan pronto como haya ocurrido el fallecimiento de la propia testadora, pueda apoderarse de todos los bienes que constituyan el caudal relicto y administrarlos libremente durante la proindivisión y hasta su entrega a los herederos y legatarios, recaudando sus rentas y productos; . . . vender o de otro modo enajenar, en la forma y condiciones que estime convenientes, toda clase de valores, bienes muebles e inmuebles y derechos de cualquiera naturaleza; ...”
Los tres primeros motivos están íntimamente relaciona-dos y serán examinados conjuntamente.
La cuestión fundamental en este recurso es la no con-currencia de los herederos en la venta hecha por el alba-cea y de si su intervención en la misma era o no necesaria.
Los siguientes artículos del Código Civil Revisado pres-criben :
“Art. 875. — Los albaceas tendrán todas las facultades que ex-*798presamente les Raya conferido el testador, y no sean contrarias a las leyes.
“Art. 876.- — No habiendo el testador determinado especialmente las facultades de los albaceas, tendrán las siguientes:
“1. Disponer y pagar los sufragios y el funeral del testador con arreglo a lo dispuesto por él en el testamento; y en su defecto, se-gún la costumbre del pueblo.
“2. Satisfacer los legados que consistan en metálico, con el co-nocimiento y beneplácito del heredero.
“3. Vigilar sobre la ejecución de todo lo demás ordenado en el testamento, y sostener, siendo justo, su validez en juicio y fuera de él.
“4. Tomar las precauciones necesarias para la conservación y custodia de los bienes, con intervención de los herederos presentes.
“Art. 877.- — Si no hubiere en la herencia dinero bastante para el pago de funerales y legados, y los herederos no lo aprontaren de lo suyo, promoverán los albaceas la venta de los bienes muebles; y no alcanzando éstos, la de los inmuebles, con intervención de los here-deros.
“Si estuviere interesado en la herencia algún menor, ausente, corporación o establecimiento público, la venta de los bienes se hará con las formalidades prevenidas por las leyes para tales casos.”
El registrador, sin duda, no lia considerado en sn ver-dadero alcance el artículo 875, especialmente en relación con la institución de herederos voluntarios. Las facultades a que se refiere este artículo son las extraordinarias o es-peciales que el testador concede al albacea, aparte de las que legalmente le corresponden, especificadas por el artículo 876. Estas últimas tienen el carácter de ordinarias y pue-den llamarse legales o normales y de suyo están limitadas. Parece que ésta es la dificultad del registrador, no distin-guiendo una de otras. No estamos considerando, pues, las facultades legales de un albacea, sino las amplias y espe-ciales conferidas por el testador y que no sean contrarias a las leyes.
En este caso la testadora confirió al albacea facultades extraordinarias, incluyendo entre ellas la enajenación de in-muebles. Hasta donde puede llegar esta autorización, ba *799sido objeto de discusión por tratadistas y la jurisprudencia española cuando los interesados en la herencia son herede-ros forzosos. Esta Corte Suprema definió, sin embargo, la doctrina que debía seguirse tratándose de herederos forzo-sos en el caso.de Sucesión Criado v. Martínez et al., 25 D.P.R. 334. Nada es necesario considerar, no obstante, en cuanto a éstos en este recurso. No parece que haya habido dificultad existiendo solamente herederos voluntarios. Ga-lindo y Escosura (tomo 2, pág. 73), refiriéndose a esta úl-tima clase de herederos, se expresa así:
“¿Puede sostenerse que tal facultad es contraria a las leyes?
“Si sólo hay herederos voluntarios, desde luego que puede ase-gurarse que no, porque sólo lo son en virtud de la voluntad del tes-tador, a la que en absoluto han de estar sometidos. (V. Resolución de 5 Nov. 1887 y 16 Sept. 1890)”
Comentando Manresa igual material dice lo siguiente:
“El testador, al facultar la venta de bienes, así como puede de-terminar su objeto, puede también fijar su forma a los requisitos con que ha de llevarse a efecto; puede exigir subasta pública o que intervengan los herederos, o que medien otras formalidades; mas si faculta en absoluto para enajenar todos los bienes o una parte de ellos, sin añadir limitación alguna, el albacea puede enajenar en la forma que crea más conveniente, sin que pueda exigirse la in-tervención de los herederos, ni el- requisito de la subasta, ni otra formalidad alguna, cuando éstos sean voluntarios.” Manresa, Co-mentarios al Cód. Civ., vol. 6, pág. 767, 4ta. ed.
La teoría descansa en que tratándose de herederos volun-tarios, todos los bienes del causante, siendo de libre disposi-ción, puede disponerse de ellos con absoluta libertad, pues no es contrario a ningún precepto legal que el testador fa-culte al albacea para que pueda enajenar bienes en la forma que creyere más conveniente, sin que pueda exigirse la in-tervención de los herederos, ni menos que sea necesaria la intervención judicial, cuando está prohibida expresamente por el testador. La regia es que no quebrantándose nin-guna disposición legal en las facultades que sin limitación *800alguna se le conceden al albacea, es ley la voluntad del testador.
El otro requisito que exige el registrador de la previa inscripción a nombre de los herederos, levanta la cuestión: a quién representa el albacea. Manresa también dis-cute esta materia y dice:
“La resolución de 7 de Enero de 1875, a los efectos de la ins-cripción, sentó la doctrina de que el albacea universal representaba al testador, mas los albaceas particulares eran representantes de los herederos nombrados para auxiliar a éstos, por ser anómalo que re-presente el mandatario a tina persona ya muerta, y ser peligroso permitirle obrar con independencia de los herederos.
“Esta teoría, defendida con argumentos de no escasa fuerza, se encuentra hoy completamente desacreditada. La mayoría de los es-critores se han revuelto contra ella, y la jurisprudencia viene admi-tiendo la doctrina contraria, los albaceas en todo caso representan la personalidad del testador. Como ejemplo pueden citarse la sen-tencia de 4 de Julio de 1895 y la Resolución de 22 de Octubre de 1897. ” Manresa, Comentarios al Cód. Civ., vol. 6, pág\ 771, 4ta. ed.
E1 autor luego sostiene que el albacea es al testador a quien realmente representa, siendo una prolongación ficticia de la vida del causante para ejecutar cuanto éste deseó que se ejecutare y que la pretendida necesidad de la previa inscripción de los bienes no puede alterar la verdad de tales afirmaciones. .Se refiere. entonces a autores que admi-ten cierta contradicción entre lo que el Código dispone en el artículo 901 del Código antiguo, equivalente al 875 del Código Civil Revisado, y lo que exige el artículo 20 de la Ley Hipotecaria. Pero dice que si la contradicción existe, no está en los preceptos de las leyes respectivas, sino en la doctrina sentada por la Dirección General de los Regis-tros. Se citan a continuación varias resoluciones de aquel organismo, y concluye diciendo:
“Nace esto de interpretar el art. 20 de la Ley Hipotecaria con un criterio estrecho y poco racional, y querer armonizar bajo esta falsa base preceptos que se juzgan contradictorios.
“Lo que el expresado art. 20 quiere es: que conste en el Registro *801la historia completa de cada finca o derecho; que esa historia no re- ■ suite interrumpida; que sólo ejecute actos de dueño el que como dueño aparezca en el Registro o la persona que ostente la legítima representación de ese dueño; y por eso exige que el que vende, el que hipoteca, el que constituye cualquier derecho real o lo trans-mite, tenga inscrito previamente su derecho en el Registro. De otro modo sería imposible apreciar cuándo había o no derecho para trans-mitir. El Registrador y los terceros, para saber quién es el dueño, necesitan un guía seguro, y ese guía es la inscripción, los datos del Registro.
“Pero de aquí no se deduce que, facultado el albacea por el tes-tador para enajenar, sea necesario inscribir los bienes a nombre de los herederos, extraños al acto, ni a nombre de los albaceas, que no adquieren sobre esos bienes el dominio ni derecho real alguno.
“El testador es el dueño, y sólo a su nombre ha de figurar la inscripción previa. Al testar y conceder al albacea facultad para arrendar, para hipotecar, para vender, para adjudicar en pago de deudas, para cancelar ciertas fincas o ciertos derechos, o cuantos le correspondan, no se desprende de derecho real alguno en favor de ese albacea, le autoriza sólo para que en su nombre realice ese des-prendimiento, y así la finca o el derecho que se transmiten, pasan directamente del dominio del testador al del adquirente, no siendo el albacea más que un instrumento, un intermediario, un simple eje-cutor de la voluntad del causante. . . .



“Lo expuesto hace relación al art. 901. En el caso del articula 903, la cuestión es distinta, porque el dueño no autorizó para ena-jenar ni la ley da esa facultad al albacea. Este promueve la venta, interviene en ella, puesto que así se desprende del artículo; pero ven-den los herederos, y es natural que se exija la inscripción a favor de éstos.” Manresa, id., págs. 773, 774 y 775.
A la luz de esta doctrina, toda duda debe disiparse en cuanto a la no necesidad de la inscripción previa que re-quiere el registrador.
Por el cuarto motivo parece sostenerse que los tribunales de Puerto Rico deben intervenir para determinar la validez „y autenticidad del testamento por haber sido otorgado por la testadora en país extranjero. De acuerdo con el artículo. 11 del Código Civil disponiendo que las formas *802y solemnidades de los testamentos se rigen por las leyes del país en que se otorguen, no es necesaria dicha interven-ción judicial para establecer su validez. No es innecesario decir además que en este caso las formas y solemnidades que aparecen del testamento son las mismas que se exigen por el Código Civil en Puerto Rico. Lo importante era es-tablecer la autenticidad del testamento y esto aparece cum-plido mediante la copia del original, debidamente legalizada según exige el artículo 69 de la Ley de Evidencia, inciso 8.
En cuanto a los defectos señalados en la nota, el primero carece de fundamento por quedar demostrado que no fué necesaria la concurrencia de los herederos para la validez de la venta, y en el segundo, no especificándose las formas y solemnidades que el registrador alega haberse omitido, falta la base para considerarlo.
Por los motivos expuestos, debe revocarse la nota recu-rrida y ordenarse la inscripción solicitada.